Citation Nr: 1142677	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  08-01 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left foot Morton's neuroma with residual scarring.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran had active service from July 1977 to July 1981.

This matter came to the Board of Veterans' Appeals (Board or BVA) from a January 2007 decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On a VA Form 21-4138 (Statement in Support of Claim) signed on December 20, 2007 and received at the RO on January 16, 2008, the Veteran indicated that in "response to the Statement of the Case dated_ NOV 1, 2007, I request a local hearing with a Seattle Regional Office decision maker."  Additionally, the Veteran's VA Form 9 (Substantive Appeal), which was dated on January 16, 2008 and received at the RO on January 16, 2008, shows that he checked the box pertaining to desiring a BVA hearing at a local VA office before a member or members of the BVA. 

The record reflects that the Veteran provided testimony before a Decision Review Officer at the Seattle RO in July 2009.  However, there is no evidence that he was ever scheduled for a Board hearing.  There is also no evidence that he has withdrawn his request for such a hearing.  

It may be that the appellant no longer desires a hearing before the BVA, but the Board is unable to so conclude from the statements in the file.  In the September 2009 letter advising the appellant that his appeal was being certified to the Board, the RO stated, "If you have already asked for a hearing before the Board, the Board will send you the information about that by separate letter."  That does not appear to have happened, and we must be sensitive to the appellant's right to full due process.  Thus, because a hearing has not been conducted and the request for a BVA hearing has not been withdrawn, the appeal is remanded to ensure compliance with due process requirements.  

Accordingly, the case is REMANDED for the following action:

Offer the appellant a Travel Board hearing or a videoconference hearing at the RO before a Veterans Law Judge of the Board of Veterans' Appeals.  Thereafter, the Veteran should be scheduled, at the RO, for the type of personal hearing that he has so indicated

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


